UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6509



JOSEPH SAMUEL REVELS,

                                              Plaintiff - Appellant,

          versus


J. D. ERVIN, Chief and others; POCOMOKE CITY
FIRE AND RESCUE DEPARTMENT; MICHAEL THORNTON,
Chief,   Pocomoke    City  Fire   and  Rescue
Department; AMBULANCE PERSONNEL AND OTHERS;
SERGEANT TOWNSEND; RALPH CORBIN, Officer;
DAMON  PROPST,    Officer;  WORCESTER  COUNTY
DETENTION CENTER, Warden and others,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-02-3320-01-WMN)


Submitted:   June 12, 2003                 Decided:   June 18, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Samuel Revels, Appellant Pro Se. Kevin Bock Karpinski,
ALLEN, KARPINSKI, BRYANT & KARP, Baltimore, Maryland, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

        Joseph    Samuel    Revels     appeals      the   district     court’s     order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                        We have

reviewed the record and find no reversible error.                    Accordingly, we

deny    Revels’     motion       for   the    production      of   tape    recordings,

interviews, and medical records, and we affirm on the reasoning of

the district court. See Revels v. Ervin, No. CA-02-3320-01-WMN (D.

Md. Feb. 13, 2003).              We dispense with oral argument because the

facts    and     legal   contentions         are   adequately      presented     in   the

materials      before      the    court      and   argument    would      not   aid   the

decisional process.




                                                                                AFFIRMED




                                              2